PER CURIAM.
This appeal is from a judgment for the appellees following a trial finding by the court in their favor.
Appellants have failed to file either a statement of proceedings and evi*100dence or a transcript of the trial testimony [our Rule 21(f) ]. It was incumbent on them to furnish us with a sufficient record to enable us to pass on the error of law assigned; absent such a record we have no way of determining whether the court was correct or not. Consequently we have no discretion except to affirm.1
It is so ordered.

. Levene v. Oliver, D.C.Mun.App., 158 A.2d 324; Courembis v. Morfessis, D.C.Mun.App., 142 A.2d 517.